Title: To Alexander Hamilton from John Adlum, 7 September 1799
From: Adlum, John
To: Hamilton, Alexander


          
            Sir
            Reading Septr. 7th. 1799
          
          I have enclosed the proceedings of the Court Martial held by your order.
          In yours of the 23rd. Ult. you inform me “The Commanding Officer of such a detachment having no power  to order a Court Martial” I wish to be informed whether I have not the power to order Courts Martial in any case or whether this paragraph alludes only to General Courts Martial. The deserters I mentioned in mine of Augst. 5th. were tried and severely  whiped with wired cats.
          I engaged Marks J. Biddle Esquire of this place to act as Judge Advocate on the Court Martial. I — to be informed what he is to be allowed per day for — trouble.
          I have made some enquiry with respect to John Forsyth whom you mention in yours of the 29th. Ult. He was Mr Lieutt. Boote’s ordely Serjeant, and now belongs to Capt. Shoemaker’s company, he has a wife and three   small children in Baltimore who are probably in distress. At present he does not appear to be a weakly person, tho’ a small man he is active and muscular. but that   may be owing to his different mode of life and being in constant Action since he joined the service, from his propriety of conduct and attention to his duty, he has gained the esteem of all the Officers at this place.
          With great respect I am Sir Your most Obedt. Servt.
          
            John Adlum
          
          General Alexander Hamilton
        